Case 2)19-cv-08262-DMG-PVC Document 26 Filed 08/19/20 Page 1of1i Page ID #:1010

 

 

5 JS-6
3
4
5
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | MICHAEL GRANDBERRY, Case No. CV 19-8262 DMG (PVC)
12 Petitioner,
13 V. JUDGMENT
14 || J. GASTELO, Warden,
15 Respondent.
16
17 Pursuant to the Court’s Order Accepting Findings, Conclusions and
18 || Recommendations of United States Magistrate Judge,
19
20 IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with

21 |] prejudice.
22
23 || DATED: August 19, 2020

 

 

24
25

DOLLY M/@EE .
26 UNITED SAATES DISTRICT JUDGE
27

28

 
